DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1, 2, 9, 11, 14, 17, 21-24 are drawn to a first method for the production of at least two different cannabis product compositions from a solid cannabis plant material in the reply filed on 9/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 25, 26, 32, 34, 37, 40, 41, 47, 50, 69, 70 are withdrawn from further consideration by the examiner as being drawn to non-elected inventions.

The restriction requirement is hereby made FINAL.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 2, 9, 14, 17, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The invention as claimed is very confusing. It is not clear if in claim 1, the applicant is extracting the same cannabis over and over or if there is two sources of the cannabis. In 

Applicant claims that the claims are clear and understandable which they are NOT. No one in the cannabis industry uses such terms as R100, R101, R102, etc. because the terms in and of themselves are confusing. What are they in relation to ? Applicant claims the values of R100, R101 can be easily calculated. Whether that is so true or not, why use terms that don’t have any meaning whatsoever in the cannabis industry ? Applicant argues that allegedly R100 is the cannabinoid to terpene ratio in the initial solid cannabis plant material and that R101 is the cannabinoid to terpene ratio in the first composiiton as extracted from the initial solid plant material. Applicant alleges that these are so easy to understand and that R101 differs from R100 by at least 10 %. What does that mean ? It is true that applicant may be his/her own lexographer, but the terms still have to make sense in the context of the claimed invention. Why use such non-sensical terms ? Further, why is everything in relation to the ratio of cannabinoids to 
Further, claim 2 makes this even more confusing with trying to relate yet another R110-R112 to allegedly define what the initial solid cannabis plant material has in it, and what the first and second composiitons have in them by using these complicated ratios that make no sense as explained above.   
Applicant argues that allegedly the amendments clearly make it clear that the claims refer to six separate compositions as products. While in theory this is nice, but in reality if one takes and fractionates (according to applicant) the first composiiton then you have composiiton 3 and 4, but what happened to composiiton one ? This is and of itself shows how confusing, missleading and outright vague these claims really are. It’s as if applicant is trying purposely to be so vague no one can possibly understand the claims. Why does it have to be this way ? The claims need to be understandable to anyone of ordinary skill in the art. Claims 21-24 are confusing for the same reasons. 

In claim 9, it is not clear which “solid cannabis plant material” applicant is referrring to. There are two places in claim 1 this is mentioned. There is a “first residual” and a “initial” cannabis plant material. Thus, it is confusing. Cannabis plant material is cannabis. This is like saying Sodium Choride salt. One knows cannabis is a plant material, it does not need to be stated. 

Claim 14 depends on claim 11 which is cancelled. 

Claim 17 is not limited to the “liquid extractant” as claim 1 is.

In claim 21, it is not clear if the fractionation is the same process as applicant started with. Applicant in claim 1 extracts twice. Now applicant is fractionating the first composition into two different compositions allegedly and claims that they end up with six composiitons, how is this so if the first composition has been fractionated ? 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims  1, 2, 9, 14, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US 2010/0119606) in view of Wurzer (US 2014/0271940).


Whittle discloses a method for the production of at least two different cannabis product compositions from a solid cannabis plant material (Whittle Abstract, Piueesses for preparing extracts of natural products such as plant material, and for preparing purified extracts from crude extracts of natural products, by extraction with hot gas) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene at cannabinoid to terpene weight/weight ratio R100 (Whittle Para. [0052] the process of the invention in relation to the isolation of cannabinoid-rich fractions from cannabis plants is that the condensate so produced contains the free cannabinoids in a high degree of purity; Para. [0053] The other major ballast component is a volatile terpene-rich fraction); (ii) first extracting from said solid cannabis plant material a first composition comprising at least 10% but less than 90% of (see TIO. 0. 200" C. step, and FIG. 6); ngs.b-8, show at least a 10% reduction in ratio after extraction); and (iv) optionally refining said first composition, said second composition, or both (optionally not included).
Whittle fails to explicitly disclose at least 1% terpene in the first extract, and al least 1% terpene in the second extract.
Wurzer is in the field of cannabis extraction (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates) and teaches at least 1% terpene in the first extract (wutzer Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllone, Carophyllene oxide, Nerolidol, and Phytol), and at least 1% terpene in the second extract (Wutzer Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-
Whittle discloses the method according to Claim 1, wherein (a) said solid cannabis plant material contains a first cannabinoid and a second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R110 (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD); Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1); (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R111 (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1), wherein R111 differs from R110 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1)THC:CBN, 28:1->Run 1, Extract 1, THC:CBN, 8.3:1); and (c) said second composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R112 (Whittle Para. [0136] Table 2, Run 1, Extract 2, THC:CBN 4.9:1), wherein R112 differs from R111 by at least 10% (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1->Run 1, Extract 2, THC:CBN 4.9:1).

Whittle discloses the method according to Claim 2, wherein R112 differs from R110 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1->Run 1, Extract 2, THC:CBN 4.9:1).
Whittle discloses the method according to Claim 1, wherein said cannabinoid comprises tetrahydrocannabinol, cannabidiol or combinations thereof (Whittle Para. [0049] For example, the principal active constituents of a Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)).    
Whittle fails to explicitly disclose wherein said terpene is selected from the group consisting of pinenes, linonene, tinalool, caryophyllene, myrcene, humulene, borneol, eucalyptol, terpineol and mixtures thereof. Wutzer teaches wherein said terpene is selected from the group consisting of pinenes, linonene, tinalool, caryophyllene, myrcene, humulene, borneol, eucalyptol, terpineol and mixtures thereof (Wutzer Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Whittle with the terpene teaching of Wutzer for the purpose of 
Whittle discloses the method according to Claim 1, further comprising drying said solid cannabis plant “ material prior to extracting (Whittle Para. [0059] The terms "cannabis" and "cannabis biomass" encompass freshly harvested plant material, and also plant material which has been subjected to a pre-treatment step such as, for example, material which has been dried. This includes cannabis material which has been allowed tn air dry after hamoeting).
Whittle discloses the method according to Claim 1, further comprising heating said solid cannabis plant material prior to or simultaneously with extracting in order to effect decarboxylation of the cannabinoid (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein said solid cannabis plant material contains at least two cannabinoids (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Whittle Para. [0081] 
Whittle discloses the method according to Claim 1, wherein said solid cannabis plant material contains at least two cannabinoids (Whittle Para. [0049] For example, the principal active constituents of Cannabis saliva and Cannabis indica are ' the cannabinoids-principally tetrahydrocannabinol (THC) and cannabidol (CBD)), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said second extracting (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein said first extracting, said second extracting or both comprise at least one of distillation and contacting with an extractant (Whittle Para. [0035] The process according to the first aspect; of the invention combines a distillation step in which the natural product is contacted with a hot gas, resulting in volatilisation of one or £ more constituents of the product to form a vapour, with a condensation step in which the vapour is condensed to form an extract).
Whittle discloses in paragraph 70, that the solvents for extraction can be ethanol, methanol, isopropanol, acetone and combintions thereof. The process according to the first aspect of the invention combines a distillation step in which the natural product is contacted with a hot gas, resulting in volatilisation of one or more constituents of the 
Whittle discloses the method according to Claim 1, wherein said first extracting, said second extracting or both comprise continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated).
Whittle discloses the method according to Claim 1, wherein said first extracting comprises contacting with a first extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Whittle Para. [0112] Ethanol extraction may be optimised by varying pH and/or strength of the ethanol solvent. Surprisingly it has been found that at high pH values, the carboxylic acids corresponding to cannabinoids are soluble in lower concentrations of ethanol/water, and that under these conditions there is more complete extraction of total cannabinoid content as shown by gravimetric determination).
Whittle discloses the method according to Claim 1, wherein said second extracting comprises contacting with a second extractant selected from the group consisting of water, alkanols, super-critical C02 sub-critical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Whittle Para. [0112] Ethanol 
Whittle discloses the method according to Claim 1, wherein said first extracting comprises contacting with a first extractant, said second extracting comprises contacting with a second extractant and said first extractant is substantially the same as the second extractant (Whittle Para. [0112] Ethanol extraction may be optimised by varying pH and/or strength of the ethanol solvent. Surprisingly it has been found that at high pH values, the carboxylic acids corresponding to cannabinoids are soluble in lower concentrations of ethanol/water, and that under these conditions there is more complete extraction of total cannabinoid content as shown by gravimetric determination; Para. [0136] The results obtained are summarised in the following table; Table 2, Run 1, Extract 1, 125°C. 51.5% THC, Run 1, Extract 2, 200°C. 63.3% THC).
Whittle discloses the method according to Claim 1, further comprising heating said first composition, said second composition or both at a temperature and for time sufficient to effect at least partial decarboxylation (Whittle Para. [0081] Circulation of the heated gas through the primary solvent extract results in decarboxylation of cannabinoid acids and volatilisation of free cannabinoids in a single process step).
Whittle discloses the method according to Claim 1, wherein R102 differs from R100 by at least 10%, (Whittle Para. [0129] Furthermore, it can be derived from these results 
Whittle discloses the method according to Claim 1. Whittle fails to explicitly disclose wherein R100 is in the range between 1:10 and 500:1. Whittle teaches a cannabis containing terpene and cannabinoid (Whittle Para. [0052] the process of the invention in relation to the isolation of cannabinoid-rich fractions from cannabis plants is that the condensate so produced contains the free cannabinoids in a high degree of purity; Para. [0053] The other major ballast component is a volatile terpene-rich fraction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio between 1:10 and 500:1, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to use cannabis plants which contain hiqh expression rates nf cannabinoidu (Whittle Para. [0051] Cliemuvais of cannabis nave been produced which express a high proportion (typically >80% and more preferably >90%) of their total cannabinoid content as elthor THC or CBD).
Whittle discloses at least two different cannabis product compositions from a solid cannabis plant material produced by a method (Whittle Abstract, Processes for preparing extracts of natural products such as plant material, and for preparing purified extracts from crude extracts of natural products, by extraction with hot gas) 
Whittle fails to explicitly disclose the composition deposited on a solid carrier. Wurzer teaches the composition deposited on a solid carrier (Para. [0020] In some embodiments, the present invention provides a food product comprising a concentrate as described above). It would have been obvious to one of ordinary skill in the art at , the time of the invention to modify the composition of Whittle with the solid carrier teaching of Wurzer for the purpose of providing a vehicle for administrating of advantageous medical benefits of cannabis (Wurzer Para. [0025] In some embodiments, the present invention provides for use of a concentrate, cannabinoid delivery system, oral delivery vehicle, topical skin care product, dietary supplement, chewing gum ■ or food product as described above to reduce inflammation, reduce pain, reduce nausea, enhance mood, produce a calm feeling, induce drowsiness or sleep, reduce anxiety, support Joint health, support mental health, support anti-
Wurzer discloses a method for the production of at least two different cannabis product compositions from a cannabis plant material (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannabinoids and/or terpenoids) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene (Wurzer Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates); (ii) first extracting said plant material to form a first extract comprising at least 10% of said cannabinoid and at least 1% of said terpene at cannabinoid to terpene weight/weight ratio R200 (Wurzer Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material; (b) passing a solvent though the plant material to produce a cannabinoid/terpenoid-containing eluate; Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% , w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1%,0.5%, 1%,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol); (v) fractionating said first extract to form a first composition comprising at least 10% of the cannabinoid of said first extract and at least 1% of the terpene of said first extract at cannabinoid to terpene weight/weight ratio ,) and wherein R202 differs from R201 by at least 10% (Whittle Para. [0128] The low temperature phase produces cannabinoid enriched .( rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a cannabinoid enriched fraction substantially free of terpenes (see FIG. 6. 200° C. step, and FIG. 8); Figs.6-8, show at least a 10% reduction in ratio after extraction). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to split the volatile components into terpene-rich and cannabinoid-rich fractions which are condensed and collected separately; Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase).

Wurzer teaches further comprising second extracting said plant material to form a second extract comprising at least 10% of said cannabinoid and at least 1% of said terpene (Para. [0014] In some embodiments, the concentrate comprises at least 1 %, 2%, 5%, or 10% w/w of two or more of the cannabinoid compounds..In some embodiments, the concentrate comprises at least 0.01 %, 0.05%, 0.1 %,0.5%, 1 %,2%, 3%, 4%, or 5% w/w of two or more of the terpenoids; Para. [0067] The two-step extraction has many advantages over other techniques. The process allows for a higher throughput with less solvent waste).
Wurzer discloses wherein said cannabinoid is tetrahydrocannabinol or cannabidiol or combinations thereof (Para. [0086] In some embodiments, the total cannabinoid fraction contains from about 62% to about 92% w/w or from about 75% to 92% w/w TCHA and THC combined (calculated as a weight percentage of the total weight of the concentrate)).
Wurzer discloses wherein said terpene is selected from the group consisting of pinenes, limonene, linalool, caryophyllene, myrcene, humulene, bomeol, eucalyptol, terpineol and combinations thereof (Para. [0051] Examples of terpenoids found in Cannabis 
Wurzer discloses further comprising drying said solid cannabis plant material prior to said first extracting (Para. [0113] 200 g of dried Cannabis plant material from clones of the same variety of a drug strain of Cannabis sativa consisting of small flowers and trichome laden leaves was placed inside the tumbler and the motor turned on for differing lengths of time. The duration of extraction included 5 minutes).
Wurzer discloses further comprising heating said solid cannabis plant material prior to or simultaneously with said first extracting (Para. [0087] In some preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step).
Wurzer discloses wherein said solid cannabis plant material contains at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant), and further comprising heating the plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Wurzer Para. [0087] In some preferred. embodiments, the processes of 
Wurzer discloses wherein said first extract comprises at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant), further comprising heating the first extract to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said fractionating (Wurzer Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content).
Wurzer disloses wherein said first extracting, said fractionating or both comprise at least one of distillation and contacting with an extractant (Para. [0072] The second step in the extraction process comprises solvent extraction of the trichome concentrate. Extracts are preferably produced using a solvent recovery apparatus...For liquid organic solvent extraction, spray dryers and/or common vacuum distillation apparatuses are preferred).
Wurzer fails to explicitly disclose wherein said distillation comprises steam distillation. Whittle teaches wherein said distillation comprises steam distillation (Whittle Para. [0035] The process according to the first aspect of the invention combines a distillation 
Wurzer fails to explicitly disclose wherein said first extracting, said fractionating or both comprise continuous, counter-current contacting with an extractant. Whittle teaches wherein said first extracting, said fractionating or both comprise continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the counter current contact teaching of Whittle for 
Wurzer discloses wherein said first extracting comprises contacting with an extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes," liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0130] Additional materials included tanks of propane, isobutane, and n-butane. All solvents were ultra-high purity grade and purchased from a chemical supplier).
Wurzer teaches wherein said fractionating comprises contacting with an -extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannabinoids and/or terpenoids. In some embodiments, the fractionating comprises passing the eluate over a column in the presence of solvents of progressively different polarities; Para. [0078] A number of solvent n matrices may be utilized. Gradients may optionally be used to alter the polarity of mobile phases to facilitate this step. Examples of preferred systems include mixtures of hexane (s), heptane(s), pentane(s), ethyl acetate, anri/nr ethanol).
Wurzer discloses wherein said fractionating comprises at least one of contacting with a second extractant, ion-exchanging, chromatographic separation and/or distilling (Para. 
Wurzer discloses further comprising heating of said first composition, said” second composition, or both at a temperature and for time sufficient to effect at least partial decarboxylation (Para. [0087] In some i preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time ! during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step; Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content).
Wurzer fails to explicitly disclose wherein R202 differs from . R200 by at least 10%. Whittle teaches wherein R202 differs from R200 by at least 10% ((Whittle Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable, composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to. split the volatile components into terpene-rich and cannabinoid-rich fractions which are condensed and collected separately; Para. [0128] The low temperature phaso produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that nhtaineri during the low tomporaturo phase).
Wurzer fails to explicitly disclose wherein R200 is in the range between 1:10 and 500:1. Wurzer teaches a ratio of cannabinoid to terpene in the original plant composition (Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio between 1:10 and 500:1, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges Involves only routine skill in the art. The motivation for doing so would be to use cannabis plants which contain a variety of terpenoids, to aid in the pharmacological effects of ; Terpenoids, which are responsible for the characteristic smell and flavor of Cannabis, have been postulated as influencing the effects yet experimental evidence is scarce).
Wurzer discloses wherein said first cannabinoid is tetrahydrocannabinol and said second cannabinoid is cannabidiol (Para. [0084] Preferred cannabinoid compounds include, but are not limited    to...Cannabidiol-type (CBD) compounds (e.g., (-)-Cannabidiol CBD-C5...Tetrahydrocannabinol-type (THC) compounds (e.g., -    -Tetrahydrocannabinol A9-THC-C5).  
Wurzer fails to explicitly disclose wherein R212 differs from R210 by at least 10%. Whittle teaches wherein R212 differs from R210 by at least 10% (Whittle Para. [0136] Table 2, Run 2, Extract 1, THC:CBN, 10.4:1-->Run 2, Extract 3, THC:CBN, 5.5:1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the cannabinoid ratio teaching of Whittle for the purpose of maintaining extract ratios of CBD and THC, without the need for further processing (Whittle Para. [0130] Both CBD principal cannabinoid and the THC minor cannabinoid were present in the volatilised extract in approximately the same ratio as detected in the herbal starting material).
Wurzer discloses a method for the production of at least two different cannabis product compositions from a solid cannabis plant material (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for 
Wurzer fails to explicitly disclose wherein R302 differs from , R300 by at least 10%. Whittle teaches wherein R302 differs from R300 by at least 10% (Whittle Para. [0128] The low temperature phase produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase; Para. [0129] Furthermore, it can be derived from these results that a single-stage temperature profile at a temperature of 175°C.-200° C. will also result in the production of a cannabinoid enriched fraction substantially free of terpenes (see FIG. 6. 200° C. step, and FIG. 8); Figs.6-8, show at least a 10% reduction in ratio after extraction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the composition difference teaching of Whittle for the purpose of providing fractions enriched for different purposes (Whittle Para. [0055] The terpene-rich fraction isolated from cannabis raw material may itself have a commercial value as a "waste" product. Hence, it may be advantageous to split the 
Wurzer teaches that the provided solid cannabis plant material contains a first cannabinoid and a second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R310 (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such as the also psychoactive A8-THC and cannabinol (CBN) are found in the Cannabis plant). Wurzer fails to explicitly disclose (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R311, wherein R311 differs, from R3 10 by at least 10%; and (c) said residual composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R312, wherein R312 differs from R311 by at least 10%. Whittle teaches (b) said first composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R311 (Whittle Para. [0136] Table 2, Run 1, Extract 1, THC:CBN, 8.3:1), wherein R311 differs from R310 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC:CBN, 28:1-->Run 1, Extract 1, THC:CBN, 8.3:1); and (c) said residual composition comprises said first cannabinoid and said second cannabinoid at first cannabinoid to second cannabinoid weight/weight ratio of R312 (Whittle Para. [0136] Table 2, Run 1, spent herb, THC:CBN, 0.3:1), wherein R312 differs from R311 by at 
Wurzer discloses wherein said first cannabinoid is tetrahydrocannabinol and said second cannabinoid is cannabidiol (Para. [0084] Preferred cannabinoid compounds include, but are not limited to...Cannabidiol-type (CBD) compounds (e.g., (-)-Cannabidiol CBD-C5)...Tetrahydrocannabinol-type (THC) compounds (e.g., g-Tetrahydrocannabinol A9-THC-C5)).
Wurzer fails to explicitly disclose wherein R312 differs from R310 by at least 10%. Whittle teaches wherein R312 differs from R310 by at least 10% (Whittle Para. [0136] Table 2, BRM (G1) THC: ' CBN, 28:1->Run 1, spent herb, THC:CBN, 0.3:1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the cannabinoid ratio teaching of Whittle for the purpose of maintaining extract ratios of CBD and THC, without the need for further processing (Whittle Para. [0130] Both CBD principal cannabinoid and the THC minor cannabinoid ,i were present in the volatilised extract in approximately the same ratio as detected in the herbal starting material).

Wurzer discloses wherein said terpene is selected from the group consisting of pinenes, limonene, linalool, caryophyllene, myrcene, humulene, bomeol, eucalyptol, terpineol and mixtures thereof (Para. [0051] Examples of terpenoids found in Cannabis include, but are not limited to, Limonene, a-Pinene, P-Myrcene, Linolool, P-Caryophyllene, Carophyllene oxide, Nerolidol, and Phytol).    .    '
Wurzer discloses further comprising drying said solid cannabis plant material prior to extracting (Para. [0113] 200 g of dried Cannabis plant material from clones of the same variety of a drug strain of Cannabis sativa consisting of small flowers and trichoma laden leaves was placed inside the tumbler and the motor turned on for differing lengths of time. The duration of extraction Included 5 minutes).
Wurzer discloses further comprising heating said solid cannabis plant material prior to or simultaneously with extracting (Para. [0U87] In some preferred embodiments, the processes of the present t invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional 
Wurzer discloses wherein said provided solid cannabis plant material ^ comprises at least two cannabinoids (Para. [0004] In addition to THC, several less potent metabolites and related compounds, such . as the also psychoactive A8-TI 1C and cannabinol (CBN) are found in the Cannabis plant), and further comprising heating the provided solid plant material to selectively decarboxylate one of the cannabinoids prior to or simultaneously with said first extracting (Wurzer Para. [0087] In some preferred embodiments, the processes of the present invention utilize natural or pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step). 
Wurzer discloses that the first extracting comprises at least one of distillation and contacting with an extractant (Para. [0072] The second step in the extraction process comprises solvent extraction of the trichome concentrate. Extracts are preferably produced using a solvent recovery apparatus...For liquid organic solvent extraction, , spray dryers and/or common vacuum distillation apparatuses are preferred).
Wurzer fails to explicitly disclose wherein said distillation comprises steam distillation. Whittle teaches wherein said distillation comprises steam distillation (Whittle Para. 
Wurzer fails to explicitly disclose wherein said first extracting comprises continuous, counter-current contacting with an extractant. Whittle teaches wherein said first extracting comprises continuous, counter-current contacting with an extractant (Whittle Para. [0100] As the process progresses, the product in the lowermost basket will be exhausted at a faster rate than the product in successively higher baskets because it encounters the freshest gas, i.e. a counter current flow arrangement is operated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wurzer with the counter current contact teaching of Whittle for the purpose of exhausting the plant material in a gradient fashion (Whittle Para. [0100] As 
Wurzer discloses wherein said first extracting comprises contacting with a n first extractant selected from the group consisting of water, alkanols, super-critical C02, subcritical C02, alkanes, alkenes, liquefied a alkanes, liquefied alkenes, liquefied ethers, and mixtures thereof (Para. [0130] Additional materials included tanks of propane, isobutane, and n-butane. All solvents wore ultra-high purity grade arid purchased from a chemical supplier).
Wurzer discloses further comprising heating of said first composition at a temperature and for time sufficient to effect at least partial decarboxylation (Para. [0087] In some preferred embodiments, the processes of the present Invention utilize natural oi pharmaceutically acceptable oxidizing agents to quickly oxidize a high THC cannabinoid extract to contain high levels of cannabinol. The oxidation procedure may be conducted at any time during the extraction or concentration process steps described above. In some embodiments, a high THC( a) extract is utilized in the process with or without an optional decarboxylation step (heating or chemical) to convert the THC( a) to THC before the oxidation step; Para. [0150] The cannabis extract was decarboxylated using heat and measured for cannabinoid content). 
Wurzer fails to explicitly disclose wherein R300 is in the range between 1:10 and 500:1. Wurzer teaches a ratio of cannabinoid to terpene in the original plant composition (Para. [0002] The present invention relates to concentrates obtained from extraction from 
Wurzer discloses at least two different cannabis product compositions from a solid cannabis plant material produced by a method (Abstract, The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] the methods further comprise the step of fractionating the eluate into fractions enriched for one or more cannbinoids and/or terpenoids) comprising (i) providing a solid cannabis plant material containing at least one cannabinoid and at least one terpene at cannabinoid to terpene weight/weight ratio R300 (Para. [0002] The present invention relates to concentrates obtained from extraction from Cannabis, preferably cannabinoid and/or terpene concentrates; Para. [0011] (a) concentrating glandular trichomes from Cannabis plant material); (ii) first extracting said solid cannabis plant material to form a first composition comprising (-produces cannabinoid enriched rich fraction essentially free of terpenes. The high temperature phase produces a fraction of comparable composition to that obtained during the low temperature phase).

Wurzer art of record, individually or in combination, does not teach or fairly suggest the method according to Claim 1, further comprising fractionating said first composition into a third composition with cannabinoid to terpene weight/weight ratio R103 and a fourth composition with cannabinoid to terpene weight/weight ratio R104, wherein R103 differs from R104 by at least 10%.
The claims make little sense and are very unclear as to whether they are extracting cannabis from the same cannabis or different cannabis. In other words, is the same cannabis being extracted over and over or is it always a new cannabis that’s used.
Applicant argues that allegedly once again the R100, etc. are terms that make sense in the art. For the above reasons, they are still vague and indefinite. Applicant argues that allegedly two different products are yielded by their process and not in the references. This is simply not agreed with. Applicant also argues that allegedly they use the same initial plant material and that allegedly Whittle does not. This is not agreeed with since it is clear from Whittle that one extraction is done with ethanol (for example) and then re-extracted using ethanol again, see paragraph 1, the examples. Applicant argues that allegedly only 10-90 % of the cannabinoids of the initial plant material are extracted but 90 % is a lot ! In fact Whittle never states that all of the cannabinoids are extracted in the first extraction ! Of course the second extraction is going to yield a different cannabinoid to terpene ratio since the second extraction is using a different source 
While it is noted that Whittle uses “hot gas”, Whittle also uses ethanol twice as the claims allow for and “hot gas” is not excluded by the claims. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Whittle with the terpene teaching of Wutzer for the purpose of modulating the pharmacological effects of THC (Para. [0007] Thirdly, some of the non-cannabinoid compounds from the plant may modulate the pharmacological effects of the cannabinoids. Terpenoids, which are responsible for the characteristic smell and flavor of Cannabis, have been postulated as influencing the effects yet experimental evidence is scarce. Some 1 % by weight of the plant (cannabis) is composed of a mixture of 20 flavanoid compounds which are well known as antioxidants and which also scavenge damaging free radicals). Thus, since terpenes were well known for their beneficial effects in the art, it would have been obvious to retain some of them for these beneficial properties. Note that Wurtzel teaches very high amounts of terpenes, see paragraph 14. 




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655